                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  NO. 5:18-CV-19-FL


CARRIE D. RANDA,                                   )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )
                                                                        ORDER
                                                   )
WILLIAM P. BARR, in his official capacity          )
as Attorney General,                               )
                                                   )
                             Defendant.            )




       This matter comes before the court on plaintiff’s motion to stay (DE 146) consideration of

defendant’s motion for bill of costs (DE 143). In light of plaintiff’s stated intent to file a notice of

appeal, and for good cause shown, plaintiff’s motion is hereby GRANTED, and it is ORDERED

that consideration of defendant’s motion for bill of costs is STAYED until issuance of the mandate

by the Fourth Circuit Court of Appeals on the appeal to be taken by plaintiff.
                             24th
       SO ORDERED, this the ________ day of September, 2020.




                                                    ______________________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




          Case 5:18-cv-00019-FL Document 149 Filed 09/24/20 Page 1 of 1
